     Case 1:18-mc-02859-PAC Document 142 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE: ZIMMER M/L TAPER HIP                                    :
PROSTHESIS OR M/L TAPER                                        :   MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV                                   :
TECHNOLOGY AND                                                 :
VERSYS FEMORAL HEAD PRODUCTS                                   :   18-md-2859-PAC
LIABILITY LITIGATION                                           :   18-mc-2859-PAC
                                                               :
This Document Relates to All Cases                             :   ORDER NO. 55
---------------------------------------------------------------x

                                    SCHEDULE
                           FOR SECOND BELLWETHER TRIAL

        Upon consideration of the Parties’ respective proposed schedules for the second

bellwether trial, the Court adopts the following future deadlines:


                    Event                                  Date
                    Closure of expert discovery for August 5, 2021
                    MDL Bellwether Trial #2

                    Dispositive and Daubert                November 12, 2021
                    motion deadline for MDL
                    Bellwether Trial #2

                    Deadline for motions in limine November 18, 2021
                    for MDL Bellwether Trial #2

                    Commencement of Bellwether November 26, 2021
                    Mediation Program for
                    Kinectiv Cases

                    Response to dispositive and            December 10, 2021
                    Daubert motions due

                    Oppositions to motions in              December 17, 2021
                    limine due




US.131112829.01
     Case 1:18-mc-02859-PAC Document 142 Filed 02/03/21 Page 2 of 2




                  Event                            Date
                  Reply to dispositive and       January 10, 2022
                  Daubert motions due
                  Reply to motions in limine due January 18, 2022

                  MDL Bellwether Trial #2 start March 28, 2022
                  date



SO ORDERED,
Date: February 3, 2021                                    _______________________
                                                          Honorable Paul A. Crotty
                                                          United States District Judge




                                               2
US.131112829.01
